Title: To Alexander Hamilton from George Washington, [12 August 1794]
From: Washington, George
To: Hamilton, Alexander



[Germantown, Pennsylvania, August 12, 1794]

The Secretary of the Treasury (acting for the Secy. of War).
Your letter of the 12. did not get to my hands until my return from Philada. about an hour ago.

The Letters from Majors Butler and Baif, make it necessary, in my opinion, to vest discretionary orders with the former, to reinforce the Garrison at Pittsburgh with as many men from Fort Franklin, as can be drawn from it without hazarding that post too much; provided the hazard (on account of the Insurgents) may not be too great for the proposed advantage of the measure.
I sent you through the Secry. of State, two letters (of the 14 & 16 ulto.) with enclosures from Govr. Blount, which you will consider & report on.

Go: Washington
German town Augt. 12, 1794. Tuesday 4 o’Clock

